Judgment unanimously affirmed. Memorandum: Viewing the evidence in the light most favorable to the People (see, People v Ford, 66 NY2d 428, 437), we conclude that defendant’s conviction of robbery in the second degree (see, Penal Law § 160.10) is supported by legally sufficient evidence (see, People v Bleakley, 69 NY2d 490, 495).
We have reviewed defendant’s remaining contention and find it to be without merit. (Appeal from judgment of Supreme Court, Onondaga County, Gorman, J.—robbery, second degree.) Present—Dillon, P. J., Denman, Pine, Lawton and Davis, JJ.